DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16, 18-19, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 4 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the metes and bounds of the instant concentrations would not have been clear to one of ordinary skill in the art.
Regarding claim 16, the parenthetical phrase “(20 °C)” renders the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 18, 19, and 32, the phrase(s) “selected from the group consisting of…or a (C3-6)-trihydroxyalkyl group” and/or “selected from the group consisting of…or combinations thereof” render(s) claims reading upon said phrase(s) indefinite for reading upon an improper Markush group. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Jin et al. Biosensors and Bioelectronics (2018), Vol. 111, pages 66-73 (Jin) is representative of prior art. Jin teaches a method for isolating nucleic acids employing non-chaotropic reagents (page 67). Enriched pathogen sample was mixed with proteinase K, in-house lysis buffer (100 mM Tris-HCl (pH 8.0), 10 mM ethylenediaminetetraacetic acid, 1% sodium dodecyl sulfate, and 10% Triton X-100) and HI reagent (100 mg mL−1). After incubating the system at 56 °C (for DNA) or room temperature (for RNA) for 20 min, PBS was used to wash the system to remove debris from the samples. Elution buffer (pH > 10.6) was used to collect the extracted nucleic acids within a few minutes.
Jin does not teach or suggest a a binder solution that is free from chaotropic salts, comprising at least one organic solvent selected from the group consisting of cyclic C2-4-alkylene carbonates, C2-3-alkylene glycol diacetates, and derivatives thereof, and at least one non-ionic surfactant.

Conclusion
Claims 1-35 are pending. Claims 4, 16, 18-19, and 32 are rejected. Claims 1-3, 5-15, 17, 20-31, and 33-35 are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/